Citation Nr: 0533710	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  04-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for the surgical 
removal of the right testicle.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from November 1979 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for the 
removal of the right testicle and assigned an initial 
noncompensable rating.  The appellant has objected to the 
RO's action in designating this appeal as a new appeal 
separate from his initial appeal seeking service connection 
for the removal of the right testicle, but the U.S. Court of 
Appeals for the Federal Circuit has upheld the RO's action in 
this matter.  Grantham v.Brown, 114 F.3d 1156, 1158 (Fed. 
Cir. 1997)(When a claimant is awarded service connection for 
a disability, the assignment of an initial rating for that 
disability presents a new and previously undecided question 
requiring a new notice of disagreement.)  

The appellant has also raised the additional issue of his 
entitlement to a separate rating for a painful surgical scar.  
This matter is not inextricably intertwined with the issue 
currently before the Board, and it is therefore referred to 
the RO for further development or other appropriate action.  
The appellant has also requested an official psychological 
evaluation.  However, entitlement to service connection for a 
nervous condition claimed as the residual of the removal of 
the right testicle was most recently denied by a so-far 
unappealed rating action dated in December 2004.  
Accordingly, no action is required at this time on the 
appellant's request for a psychological examination.  


FINDINGS OF FACT

1.  Service connection by aggravation has been granted for 
the surgical removal in service of an undescended right 
testicle, noncompensably rated.  

2.  The appellant also receives special monthly compensation 
for the anatomical loss or loss of use of one or more 
creative organs pursuant to 38 U.S.C. § 1114(k).  

3.  The appellant also has a left varicocele, but his left 
testicle still produces testosterone and remains functional.  


CONCLUSION OF LAW

Entitlement to an initial compensable rating for the removal 
of the right testicle is not established.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7524 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  As discussed below, some 
of the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The RO issued a letter to the appellant dated March 17, 2003, 
which was intended to satisfy the notification requirements 
of the VCAA pertaining to the appellant's original claim 
seeking service connection for the disability at issue.  A 
precedent opinion by the VA General Counsel (VAOPGCPREC 8-
2003 (Dec. 22, 2003)) held that, in appeals such as the 
present one which are generated by a notice of disagreement 
with a VA rating determination on a claim for which VA has 
already given the notice required by 38 U.S.C. § 5103(a), VA 
must issue a statement of the case if the disagreement is not 
resolved, but the VCAA does not require VA to provide 
additional notice of the information and evidence necessary 
to substantiate the newly raised claim.  This precedent 
opinion by the VA General Counsel is legally binding upon the 
Board.  See 38 U.S.C.A. § 7104(c).  The required statement of 
the case was issued to the appellant on January 26, 2004.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations with respect to the current 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has not identified any additional 
evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  The 
appellant was provided with an official VA examination in 
October 2003 in order to determine whether or not the left 
testicle was non-functional, and he indicated at an Informal 
Conference in September 2003 that this action was 
satisfactory to him, although he subsequently disagreed with 
the clinical findings reported on that official examination.  
However, although given the opportunity to do so, he has not 
submitted competent medical evidence to contradict the 
October 2003 VA examination report.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in May 2002.  Subsequently, additional 
notification and evidentiary development were accomplished in 
accordance with the VCAA.  The claim was last adjudicated in 
May 2004 at the time of the issuance of the statement of the 
case.  The appellant's subsequent testimony at the October 
2005 hearing and the evidence submitted at that time were 
received with a waiver of the appellant's right to have the 
RO initially consider this new evidence.  There is no 
indication or reason to believe that that the ultimate 
decision of the RO on the merits of this claim would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Rating Schedule provides that removal of one testis will 
be noncompensably rated; removal of both will be rated 
30 percent disabling.  NOTE:  In cases of the removal of one 
testis as the result of a service-incurred injury or disease, 
other than an undescended or congenitally undeveloped testis, 
with the absence or nonfunctioning of the other testis 
unrelated to service, an evaluation of 30 percent will be 
assigned for the service-connected testicular loss.  
38 C.F.R. § 4.115b, Diagnostic Code 7524.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In August 1980, while the appellant was serving on active 
service, his right undescended testicle was surgically 
removed due to aggravation in service of the pre-existing 
condition.  Service connection, by aggravation, was 
subsequently granted for the removal of the right testicle by 
rating action dated in May 2003, with a noncompensable rating 
assigned pursuant to Diagnostic Code 7524 of the Rating 
Schedule.  The appellant was also awarded special monthly 
compensation based upon the anatomical loss or loss of use of 
one or more creative organs.  

The appellant contends that his left testicle is now non-
functional and that this qualifies him for the 30 percent 
rating under Diagnostic Code 7524.  He argues that the fact 
that he has never fathered children establishes the non-
functioning status of his left testicle; he has also 
submitted a medical article obtained from the Internet in 
which it is stated that a varicocele can produce infertility.  

Since the right testicle surgically removed in service was 
undescended, it is not at all clear that the NOTE in 
Diagnostic Code 7524 of the Rating Schedule is applicable in 
this case.  The plain language of that provision indicates 
that it does not apply when an undescended testicle is 
removed.  

Moreover, the appellant was accorded, with his consent, an 
official fee-basis VA examination in September-October 2003 
to determine the question of the functioning/non-functioning 
status of the left testicle.  An ultrasound study in 
September 2003 disclosed a left varicocele, but no testicular 
mass was seen.  The fee-basis VA examiner noted in October 
2003 that the appellant complained of impotence since 1984.  
Physical examination of the appellant at this time revealed 
the removal of the right testicle and a left varicocele.  
According to the medical examiner, except for the left 
varicocele and surgically absent right testicle noted on the 
prior ultrasound study, all other tests were normal.  The 
diagnosis on this examination was left varicocele, normal 
left testicle.  The examiner remarked that the appellant's 
erectile dysfunction was more likely than not related to the 
right orchiectomy; Moreover, since the appellant had normal 
male characteristics such as voice, male pattern baldness, 
and normal virilization and body hair growth, the fee-basis 
medical expert reported that this reflected normal testicular 
function and the presence of testosterone.  Accordingly, a 
diagnosis of a non-functioning left testicle was not reported 
on this official medical examination.  

The appellant has challenged this examination as inadequate 
because the examiner did not mention the factors set forth at 
38 C.F.R. § 3.350(a)(1) relating to the loss of use of a 
creative organ.  The appellant is already receiving special 
monthly compensation for the anatomical loss or loss of use 
of one or more creative organs; this loss of procreative 
power is not the same as a completely non-functioning 
testicle as mentioned in the NOTE to Diagnostic Code 7524 of 
the Rating Schedule.  Otherwise, a claimant would be 
compensated twice for the same disability.  Moreover, two of 
the three criteria set forth at 38 C.F.R. § 3.350(a)(1) are 
applicable only when the other testicle is present and 
normal, which is not the case here.  

The Board accepts the September-October 2003 fee-basis 
examination as accurate and fully adequate for rating 
purposes.  This medical examination indicates that the left 
testicle remains at least partially functional.  The 
appellant has submitted no competent medical evidence to 
establish that his left testicle is non-functioning within 
the meaning of the NOTE to Diagnostic Code 7524 of the Rating 
Schedule.  The Board recognizes the obvious sincerity of the 
appellant's belief in the merits of his claim; however, 
unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992); cf. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

The preponderance of the evidence of record at this time is 
unfavorable to the appellant's claim seeking a compensable 
initial rating for the surgical loss of his right testicle.  
Accordingly, this appeal will be denied.  


ORDER

An initial compensable rating for the surgical loss in 
service of a right undescended testicle is denied.  



____________________________________________
Robert E. Sullivan
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


